Citation Nr: 0114304	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-07 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected scar residuals of appendectomy.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected dermatophytosis.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1954 to February 
1956.  

By rating action in March 1995, the RO, in part, denied the 
claims of increased ratings for residuals of frostbite of the 
feet and dermatophytosis, and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability.  Following the issuance of a 
Statement of the Case (SOC), the veteran perfected an appeal 
as to these issues by submitting a VA Form 9 in June 1995.  
However, no further action was taken on this matter, and the 
claims file was never forwarded to the Board.  

By rating action in February 1999, the RO assigned separate 
evaluations of 10 percent each for residuals of frostbite of 
the right and left foot (previously characterized as 
residuals of frostbite of the feet and rated 10 percent 
disabling).  The veteran disagreed with the ratings assigned, 
and an SOC was issued in April 1999.  A VA Form 9 was 
received in April 1999.  By rating action in September 1999, 
the RO assigned increased ratings to 20 percent for each 
foot.  Thereafter, in a letter received in October 1999, the 
veteran indicated that he was satisfied with the ratings 
assigned for each foot and wanted to withdraw his appeal of 
these issues.  

By rating action in February 2000, the RO denied an increased 
rating for dermatophytosis; scar residuals of appendectomy, 
and entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  A notice of 
disagreement was received, an SOC was issued, and the veteran 
perfected an appeal in April 2000.  A personal hearing at the 
RO was held in July 2000.  

In light of the development discussed above, the Board finds 
that the issues of an increased rating for dermatophytosis 
and entitlement to a total disability rating for compensation 
purposes based on individual unemployability arise from the 
March 1995 rating decision.  That is, the veteran perfected 
an appeal to the March 1995 rating action and the appeal is 
still pending.  The remaining issue of an increased rating 
for the appendectomy scar residuals comes before the Board on 
appeal from the February 2000 rating action.  


REMAND

At the personal hearing in July 2000, the veteran testified 
that he had chronic skin problems involving various areas of 
his body including his groin, trunk, arms, face, and scalp, 
which he believes are part and parcel of his service-
connected skin disorder.  This raises the inextricably 
intertwined issue of whether skin lesions on other parts of 
the body are part and parcel of the veteran's service 
connected disability.  This issue must be addressed by the RO 
in connection with the current rating issue.

In addition, while the veteran underwent a skin examination 
for VA purposes in January 2000, the clinical findings were 
insufficient to determine the rating to be assigned either 
service-connected disability at issue.  In particular, no 
mention was made as to whether the appendectomy scar was 
tender or painful on objective demonstration.  In addition, 
it is observed that dermatophytosis is rated as analogous to 
eczema.  However, the examiner did not address all the 
criteria in the rating code pertaining to this disability.  
As a clear picture of the current state of the veteran's 
disabilities on appeal cannot be ascertained from the 
evidence of record, the Board finds that additional 
development must be undertaken.   

Additionally, it should be noted that during the pendency of 
this appeal, a significant change in the law was effected.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the increased rating issues under the new act.  
It thus would be potentially prejudicial to the veteran were 
the Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Lastly, the Board stresses that while the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should obtain from the veteran 
an up-to-date employment statement.

3.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
disabilities since April 1993.  Based on 
his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  

4.  The veteran should be afforded a VA 
dermatological examination to determine 
the current severity of his service-
connected dermatophytosis and the 
residuals of the appendectomy scar and an 
internal medicine examination to 
determine the effect of his service 
connected disabilities on his ability to 
obtain and retain gainful employment.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiners for review, and the examiners 
should indicate for the record that they 
reviewed the claims file.  All indicated 
tests and studies should be accomplished, 
and the clinical findings should be 
reported in detail.  The examiners should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  

I.  The skin examiner should 
specifically indicate those areas 
which are at least as likely as not 
(50/50) affected by service-
connected dermatophytosis.  The 
rationale for the opinion should be 
discussed.

II.  As to each affected area, the 
examiner should note whether the 
veteran's service-connected 
dermatophytosis results in: 1) 
ulceration, 2) exfoliation, 3) 
crusting, 4) systemic or nervous 
manifestations, 5) exudation or 
itching, 6) extensive lesions 
and/or, 7) a markedly disfiguring or 
exceptionally repugnant condition.  

III.  If dermatophytosis is on the 
veteran's head, face, or neck, the 
examiner should note whether the 
condition is slightly, moderately or 
severely (especially if producing a 
marked and unsightly deformity of 
the eyelids, lips or auricles) 
disabling; or whether the condition 
causes a complete or exceptionally 
repugnant deformity of one side of 
the face or a marked or repugnant 
bilateral disfigurement.  

IV.  The examiner should provide a 
description of the appendectomy scar 
and indicate whether the scar is 
painful or tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulceration 
or whether it limits functioning of 
the part affected.  If so, the 
specific limitations should be 
described.  

V.  If there are any co-existing 
skin conditions unrelated to 
dermatophytosis, the examiner should 
dissociate those complaints and 
findings from the service-connected 
fungal disability.  

No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

5.  The veteran should be afforded a VA 
internal medicine examination to 
determine effect of the service connected 
disabilities on the veteran's ability to 
be gainfully employed.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate for the 
record that he or she reviewed the claims 
file.  The examiner should provide the 
answers/findings to the following:  Do 
the veteran's service connected 
disabilities prevent him from securing 
and following a substantially gainful 
occupation without regard to nonservice 
connected disabilities or advancing age?

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all findings 
necessary to rate the veteran's service-
connected disabilities.  In addition, the 
RO should assure that the provision 
pertaining to the duty to assist set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A) have been 
met.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA examination 
reports do not include the specific 
information requested, the reports must 
be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should adjudicate the merits of the 
veteran's claims based on all the 
evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000.  
Consideration should include the issue of 
whether any skin disabilities, other than 
on the veteran's feet, are part and 
parcel of the service connected fungal 
disability.  As to any issue which 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
The veteran and his representative are 
advised of the need to file a substantive 
appeal to the additional issue of whether 
any skin disabilities, other than the 
dermatophytosis of the veteran's feet, 
are part and parcel of this service 
connected disability.  The veteran and 
his representative are also advised of 
the need to file a substantive appeal if 
the Board is to address this matter.  If 
the veteran fails to appear for any 
examinations, the letter(s) notifying him 
of the date and place of the examinations 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


